DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-19 are pending, claims 1, 18 and 19 are independent.
Allowable Subject Matter
3.	Claims 1-19 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
As explained in the PTAB decision dated December, 24, 2021, the prior art does not teach “the display generator being configured to calculate a position of a localization marking on the display unit based on a predetermined relationship of the localization marking with respect to a geographical position of an approach light ramp toward a landing strip . . . the localization marking being displayed on the display unit in the predetermined relationship with respect to the geographical position of the approach light ramp”, as recited in claims 1, 18 and 19, (see pages 3-5 of the PTAB decision dated December, 24, 2021).
5.	Claims 2-17 are dependent on allowable independent claims. 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625